PATTERSON, Judge.
The appellant, Donnie L. Lee, appeals from the Montgomery County Circuit Court’s denial of his petition styled as a “Petition for Writ of Habeas Corpus,” contesting his custody pursuant to his 1988 conviction for attempted first degree assault and the resulting 10-year sentence. Contrary to Lee’s adamant claim that his petition is not a post-conviction petition governed by the provisions of A.R.Cr.P. 32, we find that the allegations of Lee’s petition are encompassed within Rule 32. See Rule 32.4. The circuit court erred in dismissing Lee’s petition; it should have been treated as a petition for post-conviction relief and transferred to the court of original conviction, Baldwin Circuit Court. See Graham v. State, 599 So.2d 82 (Ala.Cr.App.1992) (citing Rules 32.4, 32.5, and 32.-6); Salter v. State, 594 So.2d 249 (Ala.Cr.App.1992).
Accordingly, the judgment of the circuit court is reversed. This cause is remanded with directions that the petition be treated as a petition for post-conviction relief; that the petition be returned to Lee so that he may have the opportunity to amend it to comply with the proper form of a Rule 32 petition, as required by Rule 32.6(a); and *1188that this cause be transferred to the court of conviction, as required by Rule 32.5.
REVERSED AND REMANDED.
All Judges concur.